Case 2:20-cr-20145-BAF-RSW ECF No. 11 filed 06/10/20         PageID.32    Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

            Plaintiff
                                                 Case No. 20-cr-20145
v.
                                                 Hon. Bernard A. Friedman
D-1 NOFAL CHOLAG, R.Ph.,
D-2 HASSAN KHREIZAT, R.Ph.,

            Defendants.


           GOVERNMENT’S MOTION AND ORDER TO UNSEAL
         INDICTMENT, SUMMONSES, AND ARREST WARRANTS


     The United States of America hereby moves for an order unsealing the

Indictment, Summonses, and Arrest Warrants in this case, and states:

        1. The Indictment in this case charges the defendants with one or more

           federal crimes.

        2. Rule 6(e)(4) of the Federal Rules of Criminal Procedure, which

           authorizes this Court to seal Indictments, implicitly authorizes this Court

           to unseal Indictments.

        3. The government requests that the Indictment, Summonses, and Arrest

           Warrants be unsealed because the defendants are entitled to receive a

           copy of the Indictment.
Case 2:20-cr-20145-BAF-RSW ECF No. 11 filed 06/10/20    PageID.33   Page 2 of 2




   WHEREFORE, the government requests this Court to issue an order unsealing

the Indictment, Summonses, and Arrest Warrants.

      Respectfully submitted,


                                          MATTHEW SCHNEIDER
                                          United States Attorney


                                          s/Claire Sobczak
                                          Claire Sobczak
                                          Trial Attorney
                                          Criminal Division, Fraud Section
                                          U.S. Department of Justice
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          Claire.Sobczak@usdoj.gov
                                          Cell: (202) 591-5418
                                          Office: (313) 226-9631

Dated: June 9, 2020


IT IS SO ORDERED.
                                          s/R. Steven Whalen
                                          R. Steven Whalen
                                          United States Magistrate Judge

Entered: June 10, 2020
